Case 4:20-cv-00068-RAJ-LRL Document 11 Filed 08/21/20 Page 1 of 7 PageID# 40


                                                                                                FILED
                          IN THE UNITED STATES DISTRICT CGI
                          FOR THE EASTERN DISTRICT OF VIRGINIi^                              AUG 2 1 2020
                                           Newport News Division
                                                                                      CLERK, U.S. DISTRICT COURT
ELLENOFF GROSSMAN & SCHOLE LPP,                                                              NORFOLK. VA


                 Plaintiff,

V.                                                                      CIVIL ACTION NO.4:20-cv-68


TEMPOS APPLIED SOLUTIONS
HOLDINGS,INC.,

                 Defendant.



                              MEMORANDUM OPINION AND ORDER


        Before the Court is Ellenoff Grossman & Schole LLP's ("EOS") Motion for Default

Judgment pursuant to Fed. R. Civ. P. 55(a) and Motion to Dissolve the automatic stay pursuant

to Fed. R. Civ. P. 62(a). ECF Nos. 7-8, 9-10.'

                           I. FACTUAL AND PROCEDURAL HISTORY

        EOS,a New York-based law firm that is organized as a limited liability partnership under

the laws of that state, provided legal services to Tempus Applied Solutions Holdings, Inc.

("Tempus"), a publicly traded Delaware corporation with its principal place of business in

Newport News, Virginia. After the representation, Tempus failed to pay EOS for its legal

services. In response, EOS brought suit for the unpaid legal fees in New York state court ("the

New York lawsuit"). Tempus failed to answer or otherwise respond to the New York lawsuit.

After its failure to appear or otherwise respond, the New York trial court entered a default

judgment against Tempus in the amount of $423,343.61 on October 17, 2018.



' EGS requests a Motion for Default Judgment. However, the allegations in the Complaint do not empower the
Court to issue a new default judgment outside of the default judgment previously issued in the New York lawsuit.
See infra Part III.B. Accordingly, the Court construes EGS's action as a plea to enforce the default judgment in the
New York lawsuit.

                                                         1
Case 4:20-cv-00068-RAJ-LRL Document 11 Filed 08/21/20 Page 2 of 7 PageID# 41




         EGS filed its Complaint in the instant case on May 12, 2020. EOF No. 1. On May 15,

2020, Tempus was served consistent with Fed. R. Civ. P. 4(h)(1)(B). ECF No. 5. Tempus failed

to respond to the Complaint within 21 days, as required by Fed. R. Civ. P. 12(a)(l)(A)(i). On

June 8, 2020, EGS filed its Request for Entry of Default. ECF No. 6. The Clerk made an Entry of

Default pursuant to Fed. R. Civ. P. 55(a) on June 8, 2020. EGS filed its Motion for Default

Judgment and Motion to Dissolve on June 30, 2020. ECF No. 7-8, 9-10. Tempus has yet to

respond to any of EGS's filings. This matter is ripe for disposition.

                                    II. LEGAL STANDARD


         Rule 55 of the Federal Rules of Civil Procedure govems entries of default and default

judgments. Pursuant to Rule 55(a), the Clerk must enter default against a party that "has failed to

plead or otherwise defend" against an action. After the Clerk has entered default, a plaintiff may

seek a default judgment against a defendant pursuant to Rule 55(b). A court must "exercise

sound judicial discretion" when considering whether to enter default judgment,"and the moving

party is not entitled to default judgment as a matter of right." EMI Apr. Music, Inc. v. White, 618

F. Supp. 2d 497, 505 (E.D. Va. 2009){cxixngSentry Select Ins. Co. v. LBL Skysystems (U.S.A.)

Inc., 486 F. Supp. 2d 496, 502 (E.D. Pa. 2007)). The United States Court of Appeals for the

Fourth Circuit ("Fourth Circuit") has expressed "a strong preference that, as a general matter,

defaults be avoided and that claims and defenses be disposed of on their merits." Colleton

Preparatory Acad., Inc. v. Hoover Universal, Inc., 616 F.3d 413, 417 (4th Cir. 2010). Default

judgment may be appropriate, however,"when the adversary process has been halted because of

an essentially unresponsive party." 5.£".0. v. Lawbaugh, 359 F. Supp. 2d 418, 421 (D. Md.

2005).
Case 4:20-cv-00068-RAJ-LRL Document 11 Filed 08/21/20 Page 3 of 7 PageID# 42




        Although a defaulting party admits the factual allegations in the complaint, a court must

evaluate the sufficiency of the allegations to determine if the complaint states a cause of

action. See GlobalSantaFe Corp. v. Globalsantafe.com, 250 F, Supp. 2d 610, 612 n.3 (E.D. Va.

2003)("Upon default, facts alleged in the complaint are deemed admitted and the appropriate

inquiry is whether the facts as alleged state a claim."). See also Ryan v. Homecomings Fin.

Network, 253 F.3d 778, 780 (4th Cir. 2001)("The court must...determine whether the well-

pleaded allegations in [the] complaint support the relief sought in th[e] action."); Anderson v.

Found, for Advancement, Educ. & Emp't of Am. Indians, 155 F.3d 500, 506 (4th Cir.

1998)(holding that the district court erred in granting default judgment to plaintiff where

plaintiff failed to state a valid claim).

                                            III. DISCUSSION

        In the unanswered Complaint, EGS seeks two forms of relief: (1) enforcement of the

judgment against Tempus from the New York lawsuit; and (2) entry of a separate judgment in

the amount of $423,343.61 against Tempus. ECF No. 1 at 3-4. For the following reasons, EGS

may enforce the judgment in the New York lawsuit against Tempus in Newport News, but is not

entitled to a judgment that is distinct from the New York judgment from this Court.

A. Jurisdictional Issues


        The Constitution provides that full faith and credit shall be given to judicial proceedings

in other states and empowers Congress to develop procedures that govern the enforcement of

judgments. U.S. Const, art. IV, § 1. Pursuant to this constitutional provision, federal courts have

the statutory duty to give full faith and credit to any duly authenticated judgments of courts of

any "State, Territory or Possession" of the United States. 28 U.S.C. § 1738; Migra v. Warren

City Sch. Dist. Bd. ofEduc., 465 U.S. 75, 81 (1984)("a federal court must give to a state-court
Case 4:20-cv-00068-RAJ-LRL Document 11 Filed 08/21/20 Page 4 of 7 PageID# 43




judgment the same preclusive effect as would be given that judgment under the law of the State

in which the judgment was rendered"). Generally, full faith and credit requires the enforcement

of a state court judgment "unless it is shown that the judgment was entered without jurisdiction."

Midessa Television Co. v. Motion Pictures for Television, Inc., 290 F.2d 203, 204 (5th Cir.

1961). Federal courts enforcing state court judgments must have jurisdiction over the relevant

party. Continental Cas. Co. v. Argentine Republic, 839 F. Supp. 2d 747,753(E.D. Va. 2012).

       The Complaint clearly advances allegations that satisfy the statutory requirements for

diversity jurisdiction. See 28 U.S.C. § 1332(a)(requiring an amount in controversy that exceeds

$75,000 and complete diversity for subject matter jurisdiction to exist); EOF No. 1 at       1-4, 9

(listing the amount in controversy at $423,343.61 and pleading complete diversity); see also

Arbaugh v. Y&H Corp., 546 U.S. 500, 506-07 (2006) (requiring federal courts to consider

subject matter jurisdiction at any stage in the litigation). EOS has also provided the Court with an

attested copy of the judgment from the New York lawsuit, as required by 28 U.S.C. § 1738,

which also verifies the existence of subject matter jurisdiction. ECF No. 1-2. Therefore, the

Court has subject matter jurisdiction over the instant case.

       This Court also has general personal jurisdiction over Tempus and venue is proper. See

Helicopteros Nacionales de Colombia v. Hall, 466 U.S. 408, 416 (1984)(noting that general

jurisdiction exists when a defendant is at home in a federal judicial district); 28 U.S.C.

1391(b)(1) (providing that venue is proper when a defendant resides in the relevant judicial

district). Because the Complaint alleges that Tempus is at home in Newport News, Virginia, this

Court has personal jurisdiction over Tempus and venue is proper in the Eastern District of

Virginia. ECF No. 1 at    4-5.

       Likewise, the Court finds no jurisdictional issue that could render the judgment issued in
Case 4:20-cv-00068-RAJ-LRL Document 11 Filed 08/21/20 Page 5 of 7 PageID# 44




the New York lawsuit invalid. The judgment from the New York lawsuit and the factual

allegations in the Complaint support the inference that EGS provided Tempus with legal services

for its business in New York. Therefore, the New York court had specific personal jurisdiction

over Tempus in the New York lawsuit. See generally Burger King Corp. v. Rudzewicz, 471 U.S.

462(1985)(discussing the requirements of specific personal jurisdiction).

       In sum, the Court finds no issues that could invalidate the judgment of the state court in

the New York lawsuit or prevent this Court from exercising jurisdiction over the instant case.

B. Scope of the Available Relief

       Though the Court's exercise of jurisdiction over the instant case is proper, an

examination of the scope of relief sought is still required.

       Notwithstanding the full faith and credit obligation, there is no statutory procedure that

empowers federal courts to register state court judgments, thereby adopting a state court

judgment as a federal court judgment. fV.S. Frey Co. v. Precipitation Assocs. ofAm., Inc., 899 F.

Supp. 1527 (W.D. Va. 1995) ("Registration makes the judgment of another court one of the

registering court...crediting it with more than preclusive effect [and] transforming it into a

judgment of the [federal court]"); see also 28 U.S.C. § 1963 (providing for the registration of

judgments issued in federal district courts or the Court of Intemational Trade in another federal

district court). Accordingly, "the proper treatment of a state court judgment by a federal court is

not recognition, or registration, but enforcement." Continental Cas. Co. v. Argentine Republic,

839 F. Supp. 2d 747, 753 (E.D. Va. 2012). In other words, "a judgment of a state court may be

sued on as a cause of action in a federal court having jurisdiction," but the relief available in such

a lawsuit is limited to enforcement of the state court judgment as provided by the law of the

issuing state. Id. citing 50 C.J.S. Judgments § 1364(2012); Charles A. Wright, Arthur R. Miller,
Case 4:20-cv-00068-RAJ-LRL Document 11 Filed 08/21/20 Page 6 of 7 PageID# 45



& Edward H. Cooper, 18B Fed. Prac. & Proc. Juris. § 4469, at 79(2d ed.).

       Based on the full faith and credit afforded to state court judgments, the judgment issued

in the New York lawsuit against Tempus may be enforced in Newport News. Tempus is also

precluded from disputing the merits of the New York lawsuit in any proceeding before this

Court. However, the Court cannot enter its own judgment against Tempus, upset the terms of the

judgment issued by the New York court, or register the judgment in the New York lawsuit as a

federal judgment. In other words, nothing in this Order alters or supersedes the judgment in the

New York lawsuit and its terms remain controlling in any enforcement pursued in this venue.

Further, EGS may not attempt to register this Order in another federal court as an enforceable

federal judgment under 28 U.S.C. § 1963. See W.S. Frey Co., 899 F. Supp. At 1528 (discussing

the motive to circumvent state registration processes by converting a state judgment into a

federal judgment enforceable in other federal district courts).

C. The Rule 62(a) Stay

       EGS seeks dissolution of the automatic stay generally applicable to execution on federal

courtjudgments and proceedings to enforce them.

       Fed. R. Civ. P. 62(a) imposes an automatic 30 day stay of the execution or enforcement

of a default judgment order. However, courts are empowered to dissolve or supersede the

automatic stay, especially if there may be a risk that the judgment debtor's assets will be

dissipated or the judgment does not involve a payment of money. Fed. R. Civ. P. 62(a) advisory

committee's notes (2018).

        This case does not involve the issuance of a new judgment against Tempus and EGS has

not demonstrated that Tempus assets are at risk of dissipation in the next 30 days. See supra Part

III.B. Accordingly, the Court declines to dissolve the 30 day period generally applicable to the



                                                 6
Case 4:20-cv-00068-RAJ-LRL Document 11 Filed 08/21/20 Page 7 of 7 PageID# 46



enforceability of final judgments issued by a federal district court.

                                       IV. CONCLUSION

       For the reasons stated herein, EGS's Motion for Default Judgment is DENIED to the

extent EGS seeks new judgment from this Court based on the relief previously provided in the

New York lawsuit. However, EGS's plea to enforce the judgment of the court in the New York

lawsuit is GRANTED and shall be enforceable 30 days from the date of this Order. EGS's

Motion to Dissolve is DENIED.


       IT IS SO ORDERED.


Newport News, Virginia                                         Raymond A/Jadtson
August ^0,2020                                                  United States District Judge
